Title: To Thomas Jefferson from George Washington, 30 May 1787
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia 30th. May 1787.

It has so happened, that the letter which you did me the honor of writing to me the 14th. of November last, did not come to my hands till the first of the present month; and at a time when I was about to set off for the Convention of the States appointed to be holden in this City the 14th. Instt. Consequently, it has not been in my power, at an earlier period, to reply to the important matters which are the subjects thereof. This, possibly, may be to be regretted if the house of de Coulteaux should, in the meantime, have directed its enquiries to Philadelphia, Baltimore, or New York without having had the advantages which are to be derived from the extension of the inland navigations of the Rivers Potomack and James, delineated to them. Silence on this head may be construed into inferiority, when the fact (in my judgment) is, that Alexandria or Richmond, provided the communication with the latter can be conducted by the Greenbrier and Great Kanhawa (as some aver and others doubt), has infinite advantages over either of the Towns just mentioned. With respect to James River, I am not able to speak with so much precision as of the former, with which (having had opportunities to be so) I am much better acquainted.—To this therefore I shall chiefly confine my observations.
In investigating the advantages of Alexandria as the most proper place for a principal deposit in the Fur Trade, I have thought it necessary to leave as little room for partiality, and prejudice to operate as possible, by concealing, as far as may be, the object of the investigation.—Tho’ the result has been favourable to Alexandria, I trust it will be found to have arisen from such weighty considerations, as must be felt by every mind; particularly that of the Merchant whose interests on this subject must alone determine the scale. With a very superficial knowledge of the relative Geography of the places in contemplation by Monsr. Coulteaux to establish a concern in the Fur Trade to the Country yielding this article, a meer glance at the Map must decide Alexandria in point of distance to be the most convenient spot.—Hence, a considerable saving would accrue in the article of Land-carriage; an object of so much importance in the communication between places seperated by immense wildernesses, and rugged roads, as to render any comment on it to a Merchant, superfluous.—But the difficulty  arising from this source (tho’ already less) will soon, in a great measure, be obviated with respect to Alexandria, by the extension of the Navigation of Potomack.—The progress already made in this great National work, not only justifies this opinion, but the most sanguine expectations which have been formed of its success.—Granting therefore that the advantages of a greater proximity to the Fur Country, was not on the side of Alexandria, still the immense superiority which a communication almost by water, would give it, must be obvious to all who consider the ease with which the distant produce of the different, and opposite parts of the earth are mutually exchanged, by means of this element. As neither of the other places can ever enjoy this singular benefit to so great a degree, Alexandria must, of course, be the place to which the Inhabitants of the Western Country must resort with all their Commodities (unless by the other channel mentioned, Richmond should be found equal to it); and from whence they will take back their returns in foreign products with the least expence. The Act for opening a road from the highest point to which the Navigation of Potomack can be extended, to the Cheat river, must also be considered as an important circumstance in favour of Alexandria; and in the same light the act of the last Session for opening a road to the mouth of the Little Kanhawa, from the road last mentioned, must be considered.—Besides these, leave has been obtained from Pensylvania by the States of Virginia and Maryld., to open another road from Wills Creek to the Yohiogani, by the nearest and best rout. By these acts, great part of the Trade which has been accustomed to flow through Pittsburgh to Philadelphia must be derived in rich streams to the Potomack; for I believe it to be as true in commerce as in every thing else, that nature, however she may be opposed for a while, will soon resume her regular course—neither therefore the attractive power of Wealth, nor the exertions of industry, will long, it is presumed, withhold from Alexandria the advantages which nature has bestowed on her.
If the great extent of territory adjacent to the Fur Country, which Virginia possesses, in comparison with the States to which the other Towns belong, be viewed, Alexandria must still be considered as the most proper place.—The Country about the Illinois and Wabash (Rivers which nearly reach the Lakes in their Course) has been long considered as the most abundant in Furs; and the completion of the Navigation of James River must, without doubt, render Richmond the most convenient for these of any other; if, as I have once or twice before observed, the Navigation  of the Kanhawa can be improved to any good account. By those however who are not acquainted with the nature of the western waters, and the short portages between them, it may be objected that the Rivers abovementioned are too far South to meet with good Furs; but it may not be amiss to observe here, that the Rivers of lake Erie &c. communicate so nearly, and with such ease, with those of the Ohio, as to afford the shortest and best transportation from Detroit; by which all the Furs of the upper lakes must pass; whether they go to Canada, New York, Philadelphia, Baltimore, Alexandria or Richmond; and that the Routs from thence to the two latter are thro’ the territory of the United States; whereas the one to New York passes along the line, and is, besides, subject to interruptions by Ice when these are entirely free from it. These objections, particularly the latter, apply in a degree both to Philadelphia and Baltimore; because if either can avail itself of water transportation, it must be by the more Northerly streams of the Ohio, with the waters of the Susquehanna, considerably above the Monongahela, and still more so above the Great Kanhawa, the first of which communicates with the River Potomack, and the latter with that of James.
The last advantage which occurs to me in favor of Alexandria, is, that the business would be carried on there without any competition: No one having yet engaged so deeply in it, as to hold out any encouragement. I have even been informed that Waggons loaded with Furs, have sometimes passed through Alexandria to Baltimore in search of a Market; and from Winchester it is their common practice to go there with this commodity; tho’ Alexandria is much more convenient to them.—On the side of New York, the most eligable Posts for this trade are in the possession of the British; and whenever they are ceded it will, I expect, be found, that the Merchants of that Nation, from their Wealth, long establishment, and consequent knowledge of the Country, will be such formidable competitors, as to draw the greater part of the Furs into Canada.
I shall now proceed to mention a person in whose skill and integrity, Monsr. Coulteaux may, I think, have the fullest confidence; and tho’ I am precluded in some measure from so doing by being told that it is required that he should be an American born; I shall still venture to name a Gentleman who is a native of Ireland—Colo. John Fitzgerald. The active Services of this Gentleman during the War, his long residence in the Country and inter-marriage in it (with one of the most respectable families, Digges  of Maryland) all entitle him to be considered as an American.—The laws of this Country know no difference between him and a native of America. He has besides been bred to trade, is esteemed a man of property and is at present engaged in the former in Alexandria. Lest however this should be considered as an insuperable obstacle, I shall name a second—Robert Townshend Hooe Esqr., who has every desired requisite.—I shall just observe, that if the business is carried on extensively, it would probably require the various acquaintance and combined activity of each of those Gentlemen.
I come now to the other part of your letter, which concerns the Cincinnati, and here indeed I scarcely know what to say. It is a delicate, it is a perplexing subject.—Not having the extract from the Encyclopedia before me, I cannot now undertake to enter into the merits of the publication.—It may therefore perhaps be as much as will be expected from me, to observe that the Author appears in general to have detailed very candidly and ingenuously the motives, and inducements which gave birth to the Society. Some of the subsequent facts, which I cannot, however, from memory pretend to discuss with precision, are thought by Gentlemen who have seen the publication to be mistated; in so much that it is commonly said, truth and falsehood are so intimately blended, that it will be difficult to sever them. For myself, I only recollect two or three circumstances, in the narration, of which palpable mistakes seem to have insinuated themselves.—Majr. L’Enfant did not arrive and bring the Eagles during the Session of the General meeting, but sometime before that Convention. The Legislature of Rhode Island never passed any Act whatever on the subject (that ever came to my knowledge) notwithstanding what Mirabeau and others had previously advanced.—Nothing can be more ridiculous than the supposition of the author that the Society was instituted partly because the Country could not then pay the Army, except the assertion that the United States have now made full and compleat provision for paying not only the arrearages due to the officers, but the half pay or commutation, at their option. From whence the Author deduces an argument for its dissolution. Though I conceive this never had any thing to do with the Institution; yet, the officers, in most of the States, who never have, nor I believe ever expect to receive one farthing of the principal or interest on their final settlement securities, would doubtless be much obliged to the Author to convince them how, and when they received a compensation for their Services. No foreigner, nor  American who has been absent some time, will easily comprehend how tender those concerned are on this point.—I am sorry to say a great many of the officers consider me as having in a degree committed myself by inducing them to trust too much in the justice of their Country.—They heartily wish no settlement had been made, because it has rendered them obnoxious to their fellow Citizens, without affording the least emolument.
For the reason I have mentioned, I cannot think it expedient for me to go into an investigation of the writers deductions. I shall accordingly content myself with giving you some idea of the part I have acted, posterior to the first formation of the Association.
When I found that you and many of the most respectable characters in the Country would entirely acquiesce with the Institution as altered and amended in the first General Meeting of 1784, and that the objections against the obnoxious parts were wholly done away, I was prevailed upon to accept the Presidency. Happy in finding (so far as I could learn by assiduous enquiries) that all the clamours and jealousies which had been excited against the original association, had ceased; I judged it a proper time in the last Autumn, to withdraw myself from any farther Agency in the business, and to make my retirement compleat agreably to my original plan. I wrote circular letters to all the State Societies, announcing my wishes, informing that I did not propose to be at the triennial meeting, and requesting not to be re-elected President.—This was the last step of a public nature I expected ever to have taken. But having since been appointed by my Native State to attend the National Convention, and having been pressed to a compliance in a manner which it hardly becomes me to describe; I have in a measure, been obliged to sacrifice my own Sentiments, and to be present in Philadela. at the very time of the General Meeting of the Cincinnati, after which I was not at liberty to decline the Presidency without placing myself in an extremely disagreeable situation with relation to that brave and faithful class of men, whose persevering friendship I had experienced on so many trying occasions.
The business of this Convention is as yet too much in embryo to form any opinion of the result. Much is expected from it by some, but little by others, and nothing by a few.—That something is necessary, all will agree; for the situation of the General Government (if it can be called a government) is shaken to its foundation and liable to be overset by every blast.—In a word, it is at an end, and unless a remedy is soon applied, anarchy and confusion  will inevitably ensue. But having greatly exceeded the bounds of a letter already I will only add assurances of that esteem, regard, and respect with which I have the honor to be Dear Sir Yr. most obed. & Very Hble. Serv.,

G: Washington

 
   
   Alexandra. Baltimore, Philada. New York.


